United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-949
Issued: December 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 24, 2010 appellant filed a timely appeal from September 16, 2009 and
February 1, 2010 merit decisions of the Office of Workers’ Compensation Programs reducing his
compensation benefits to zero. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation to zero based
on its finding that his actual earnings as a limited-duty machinist fairly and reasonably
represented his wage-earning capacity.
FACTUAL HISTORY
On July 23, 2001 appellant, then a 51-year-old machinist, filed a claim alleging that on
July 16, 2001 he sustained an injury to his low back in the performance of duty. The Office
accepted the claim for lumbar strain, an aggravation of lumbar degenerative disc disease, other
acquired deformities of the left ankle and foot and unequal leg length. It authorized a

September 24, 2001 laminectomoy at L4-5 and S1, a decompression at L5-S1 and facet
rhizotomy at L4-5 and L5-S1. The Office placed appellant on the periodic rolls effective
February 9, 2002.
Appellant retuned to work on April 15, 2002.1 On May 8, 2008 he underwent an L5 to
S1 intertransverse posterolateral arthodesis with instrumentation L5 to S1, arthodesis at L5-S1 a
laminectomy at L5 and S1 and laminectomy and discectomy at L5.
On December 10, 2008 Dr. Louis Provenza, an attending Board-certified neurosurgeon,
found that appellant remained disabled from work. On January 20, 2009 Dr. Byron Thomas
Jeffcoat, a Board-certified orthopedic surgeon and Office referral physician, diagnosed a disc
herniation at L5-S1 due to the accepted work injury with continued weakness of the left foot. He
opined that appellant could work full time with restrictions. In an accompanying work
restriction evaluation, Dr. Jeffcoat found that he could lift no more than 35 pounds occasionally
or 25 pounds continuously.
The Office determined that a conflict arose between Dr. Jeffcoat and Dr. Provenza
regarding appellant’s disability and work restrictions. On February 25, 2009 it referred him to
Dr. Gordon P. Nutik, a Board-certified orthopedic surgeon, for an impartial medical
examination.
On March 11, 2009 the employing establishment offered appellant a limited-duty position
with retained pay performing clerical duties for 10 hours a day 4 days a week. The position was
titled a “Set of Light Duties.” The physical requirements did not require lifting over 35 pounds.
Appellant accepted the job on March 12, 2009. He verbally accepted the position and began
working on May 2, 2009.
On March 24, 2009 Dr. Nutik diagnosed status post a large disc herniation at L5-S1 with
left foot drop. He found that appellant could work full time in a light-duty capacity frequently
changing positions between sitting and standing. In an accompanying work restriction
evaluation, Dr. Nutik provided physical restrictions of sitting eight hours a day, walking,
standing and reaching four hours a day, bending, squatting and kneeling one hour a day and
lifting, pushing and pulling up to 20 pounds three hours a day.
On August 20, 2009 the employing establishment offered appellant the position of lightduty machinist with no lifting over 20 pounds. The position required light machinist and clerical
duties for 10 hours a day Monday through Thursday. On August 24, 2009 appellant accepted
“under pressure and coercion….” In an accompanying statement, he expressed concern
regarding whether he could perform physical labor 10 hours a day.
By decision dated September 16, 2009, the Office reduced appellant’s compensation to
zero based on its finding that his actual earnings as a light-duty machinist effective March 2,

1

By decision dated August 14, 2006, the Office found that appellant did not establish a recurrence of disability on
April 17, 2006. On November 2, 2006 the Office reopened his claim for medical care but denied modification of its
finding that he did not establish a recurrence of disability.

2

2009 fairly and reasonably represented his wage-earning capacity.2 On September 26, 2009
appellant requested a review of the written record.
In a May 6, 2009 form letter, received by the Office on October 7, 2009, Dr. Nutik
indicated “yes” on a form sent from the employing establishment that appellant could work 10hour days occasionally pushing, pulling and lifting up to 20 pounds.
By decision dated February 1, 2010, the hearing representative affirmed the
September 16, 2009 decision.
On appeal, appellant challenged the employing establishment’s wording of his
restrictions in its May 6, 2009 letter to Dr. Nutik.
LEGAL PRECEDENT
Section 8115(a) of the Federal Employees’ Compensation Act3 provide that, in
determining compensation for partial disability, the wage-earning capacity of an employee is
determined by her actual earnings if his actual earnings fairly and reasonably represent her wageearning capacity.4 Generally, wages actually earned are the best measure of a wage-earning
capacity and in the absence of showing that they do not fairly and reasonably represent the
injured employee’s wage-earning capacity, must be accepted as such a measure.5 The formula
for determining loss of wage-earning capacity based on actual earnings, developed in the
Albert C. Shadrick decision,6 has been codified at 20 C.F.R. § 10.403. The Office calculates an
employee’s wage-earning capacity in terms of percentage by dividing the employee’s earnings
by the current pay rate for the date-of-injury job.7 Office procedures provide that a
determination regarding whether actual earnings fairly and reasonably represent wage-earning
capacity should be made after an employee has been working in a given position for more than
60 days.8
ANALYSIS
The Office accepted that appellant sustained lumbar strain and an aggravation of lumbar
degenerative disc disease a degeneration of the lumbar intervetebral disc, other acquired
2

By decision dated August 12, 2009, the Office denied appellant’s claim for a schedule award as the evidence did
not demonstrate that he was at maximum medical improvement.
3

5 U.S.C. §§ 8101-8193.

4

Id. at § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

5

A.P., 58 ECAB 198 (2006); Lottie M. Williams, 56 ECAB 302 (2005).

6

Albert C. Shadrick, 5 ECAB 376 (1953).

7

20 C.F.R. § 10.403(c).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(c) (July 1997).

3

deformities of the left ankle and foot and unequal leg length. Appellant underwent multiple back
surgeries.
On March 12, 2004 appellant accepted a position performing a set of light duties at the
employing establishment lifting 35 pounds or less. The work was generally clerical in nature.
The Office determined that a conflict in medical opinion existed between appellant’s
attending physician, Dr. Provenza, who found that he was disabled from employment and
Dr. Jeffcoat, the second opinion examiner, who determined that he could work full-time with
restrictions. In a report dated March 24, 2009 Dr. Nutik, the impartial medical examiner, found
that appellant could work eight hours a day with restrictions. On August 20, 2009 the employing
establishment offered him a limited-duty machinist job consisting of light machinist and clerical
duties for 10 hours a day four days a week. Appellant accepted the position on August 24, 2009.
By decision dated September 16, 2009, the Office reduced appellant’s compensation to
zero after finding that his actual earnings as a light-duty machinist fairly and reasonably
represented his wage-earning capacity. It determined that his earnings met or exceeded those of
his date-of-injury position and thus he had no loss of wage-earning capacity. The Office further
found that appellant successfully performed the modified machinist position for 60 days.
However, appellant accepted the position on August 24, 2009, less than 60 days before the
Office’s decision. As noted, Office procedures provide that a determination regarding whether
actual earnings fairly and reasonably represent wage-earning capacity should be made after an
employee has been working in a given position for more than 60 days.9 Appellant worked for
the employing establishment beginning March 2, 2009 performing a series of light-duty
assignments but that position had different physical requirements and job duties. He began
working 10 hours a day performing the duties of a modified machinist on August 24, 2009.
Consequently, appellant did not perform the same job for 60 days prior to the Office’ wageearning capacity determination. The Board, therefore, finds that the Office failed to follow its
established procedures as it did not show that appellant performed the position of light-duty
machinist consistently for 60 days.10 Thus, the Office failed to meet its burden of proof.
CONCLUSION
The Board finds that the Office improperly reduced appellant’s compensation to zero
based on its finding that his actual earnings as a limited-duty machinist fairly and reasonably
represented his wage-earning capacity.

9

Id.

10

Amalia Stys (Docket No. 96-521, issued June 9, 1998) (where the Board found that, as the claimant was
terminated after 56 days of employment, she did not have 60 days of actual wages from which the Office could
derive a fair and reasonable representation of her wage-earning capacity).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 1, 2010 and September 16, 2009 are reversed.
Issued: December 1, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

